IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 01-30369
                           Summary Calendar



PATRICIA DEROUEN,

           Plaintiff-Appellant,

                                    versus

CARQUEST AUTO PARTS, INC.; GENERAL PARTS, INC. OF LOUISIANA;
GENERAL PARTS, INC.; and CARQUEST AUTO PARTS OF NEW IBERIA, INC.,

           Defendants-Appellees.



           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 00-CV-396

                          September 24, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Patricia Derouen appeals from the grant of summary judgment in

favor of   the    defendants   on   her   hostile   work   environment   and

constructive discharge claims.            We review a grant of summary

judgment de novo, applying the same standard as the district

court.1   We may affirm a summary judgment on any ground raised by

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
        Holtzclaw v. DSC Communications Corp., 255 F.3d 254, 257
(5th Cir. 2001).
the movant below and supported by the record, even if it is not the

ground relied on by the district court.2

     Derouen has failed to raise a genuine issue of material fact

to support her claim of hostile work environment resulting from

sexual harassment.    She claims that a co-worker attempted to grab

her breast and later put his hand on and rubbed her thigh and that

a customer twice made sexually threatening remarks to her.3      She

alleges that, because her supervisors did not respond to her

complaints about these incidents, she thereafter resigned to avoid

being further subjected to such behavior.     These claims cannot be

meaningfully distinguished from those we found insufficient to

survive summary judgment in Shepherd v. Comptroller of Public

Accounts.4    As in Shepherd, Derouen's allegations do not rise to

the level necessary, as a matter of law, to support a hostile work

environment claim under this circuit’s well-settled law: harassing




     2
          Id. at 257-58.
     3
       Because we find that the sum of these allegations does not
rise to the level necessary to sustain a claim of hostile work
environment, we, like the district court, assume without deciding
that the first allegation regarding Derouen's co-worker's
attempting to touch her breast was properly before the district
court, notwithstanding the defendants' argument that this
allegation was not timely raised before the EEOC.
     4
          168 F.3d 871, 874-75 (5th Cir.), cert. denied, 528 U.S. 963
(1999).

                                   2
conduct     that       affects    a   "term,   condition,       or     privilege"    of

employment.5

      Derouen has also failed to raise a genuine issue of material

fact on her constructive discharge claim.                Constructive discharge

requires evidence that the plaintiff’s working conditions were so

intolerable that a reasonable employee would feel compelled to

resign.6         To    prove   constructive    discharge,      the     evidence     must

demonstrate a greater severity or pervasiveness of harassment than

the minimum required to prove a hostile working environment claim.7

Because     her       constructive    discharge      claim    relies    on   the   same

evidence as her hostile work environment claim, Derouen cannot

survive summary judgment on this claim, either.                      Derouen’s claim

that her decision to resign was compelled by management’s failure

to   act   on     her    complaints    does    not   increase    the     severity    or

pervasiveness          of   the   harassment    to    which    she     was   allegedly

subjected.

      The Ellerth/Faragher roadmap applies to supervisor sexual

harassment, not the co-worker and customer sexual harassment that

Derouen alleges.8           The framework for analyzing claims of sexual


      5
           Id. at 873.
      6
           Brown v. Kinney Shoe Corp., 237 F.3d 556, 566 (5th Cir.
2001).
      7
           Id.
      8
        See Walker v. Thompson, 214 F.3d 615, 626 (5th Cir. 2000);
Casiano, 213 F.3d at 283; see also Butler v. Ysleta Indep. Sch.

                                           3
harassment by co-workers remains, even after Ellerth and Faragher,

the   principles   governing    hostile   work   environment   claims

articulated in Shepherd.9      Under these principles, the district

court did not err in granting summary judgment to the defendants.

      AFFIRMED.




Dist., 161 F.3d 263, 268-69 (5th Cir. 1998).
      9
168 F.3d at 873-74; see also Sharp v. City of Houston, 164
F.3d 923, 929 (5th Cir. 1999) (stating that Ellerth and Faragher
did not alter the negligence standard which governs employer
liability for co-worker harassment).

                                   4